 THE NATIONAL CASH REGISTER COMPANYThe National Cash Register CompanyandFeder-tion of Business Machine Technicians&EngineersAssociation.Case 10-CA-7164May 14, 1968DECISION AND ORDERBy CHAIRRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSOn March 4, 1968, Trial Examiner Charles W.Schneider issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and de-sist therefrom and take certain affirmative action,as setforth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, The National Cash Re-gister Company, Dayton, Ohio, its officers, agents,'The General Counselhas requested that I takeofficial notice of anumber of specified documents relating to the representationcase I takeofficialoradministrativenotice of the record in the representationproceeding as the term record is defined in the Board's rules(Rules andRegulations and Statementsof Procedure, National Labor RelationsBoard,Series 8 as revised January1, 1965), Sections 102.68 and 102.69(f),and bythe Board in the casesofLTV Electrosystems,Inc, 166 NLRB 938,andGolden Age Beverage Company,167 NLRB 151 The documentsreferredto bythe GeneralCounsel fallinto thatcategory and are thereforenoticedIn its Responseto the Order to Show Cause (referred to hereinafter) theRespondent requested that certain other documentsbe made a part of theformal pleadings.Theseare the following.(I)Mr Brafford's letter of May 3, 1967, to theRegionalDirector stat-inginter altothat a supportingaffidavit [of Mr H W Frapwell] together381successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe Representation Proceeding'CHARLES W. SCHNEIDER, Trial Examiner: Uponpetition in Case 10-RC-7013 for certification ascollective-bargainingrepresentativefiledbyFederation of Business Machine Technicians & En-gineers Association, the Union herein, the RegionalDirector for Region 10 of the Board on March 22,1967, approved a Stipulation for CertificationUpon Consent Election executed by the Union andby The National Cash Register Company, theRespondent herein. The appropriate unit was stipu-lated to be that set out hereinafter.Pursuant to the stipulation, an election by secretballot was conducted on April 28, 1967, under thedirection and supervision of the Regional Director.Of 45 eligible voters 43 cast valid ballots; 22 ofthese were cast for the Union, 21 were cast againstit.Under date of May 3, 1967, the Respondent filedobjections to the election based on allegedmisrepresentations by the Union prior to the elec-tion, and on the inability of one employee to votebecause of confinement in a hospital. On June 13,1967, the Regional Director issued a report on ob-jections in which he stated that he had conductedan investigation of the Respondent's objections andfound that they raised no substantial or material is-sues affecting the results of the election. The Re-gional Director consequently recommended to theBoard that the objections be overruled and that acertification of representative be issued.On June 22, 1967, the Respondent filed with theBoard in Washington, D.C., Employer's exceptionsto Regional Director's Report and Recommenda-tion on Objections to Election. On September 5,1967, the Board issued a Decision and Certificationof Representative in which it adopted the RegionalDirector's findings and recommendations and cer-tified the Union as the bargaining representative ofthe employees in the appropriate unit. With respectwith "copies of pertinent documents" were being submitted "underseparate cover", (2) The Union's response dated May 10, 1967,to objec-tions to election, and (3) Mr Brafford's letter to Mr Dixon dated May 29,1967, enclosing additional detailed exhibits and analysisMr Brafford's letter of May 3, 1967, appears to be the Respondent's ob-jections to the election These are specifically made a part of the represen-tationrecord by Section 102 69(f) of theRulesHowever, theremainingdocumentsrequested by the Respondent appear to fall into the category ofmaterial held by the Board in theLTV ElectrosystemsandGolden AgeBeveragecases(supra)not to be a part of the record, either in representa-tion or unfairlabor practice cases, or under Section 9(d) of the Act Ac-cordingly,the Respondent'smotion for production of this material is de-nied onthe authority of these cases See alsoIntertype Co v Pennello,269F Supp 573 (D C Va),Follett Corp, etal,164 NLRB 378171 NLRB No. 55 382DECISIONSOF NATIONALLABOR RELATIONS BOARDto the Respondent's exceptions the Board said thattheyraise no material or substantial issues offact or law which would warrant reversal of theRegional Director's findings and recommenda-tions.On September 26, 1967, the Respondent filedwith the Board a motion for reconsideration andrehearing in which it requested the Board to recon-sider the disposition of the case, rescind the certifi-cation, and direct another election. Alternativelythe Respondent requested the Board to remand thecase to the Regional Director for hearing on theground that the Respondent's objections raised sub-stantial and material issues of fact and law whichrequired hearing as a matter of due process.On November 15, 1967, the Board issued anOrder Denying Motion for Reconsideration andRehearing, in which the Board said that theRespondent's motion. contains no new matter, evidence, or argu-ment not previously considered by the Board,and . . . no substantial issue of fact requiring ahearing is involved.The Unfair Labor Practice ProceedingOn November 29, 1967, the Union filed an unfairlabor practice charge alleging that the Respondenthad refused to bargain with the Union following theBoard's denial of the Respondent's motion forreconsideration and rehearing.On December 18, 1967, the General Counsel is-sued a complaint and notice of hearing on thecharge alleging,interalia,thaton or aboutNovember 22, 1967,and at all timesthereafter theRespondent had refused, in violation of Section8(a)(5) and (1) of the National Labor RelationsAct, to bargain collectively with the Union as therepresentative of the employees in the appropriateunit.On December 28, 1967, the Respondent filed itsanswer to complaint in which it admitted mostmaterial allegationsof the complaint but deniedothers.Specifically theRespondent admitted the ju-risdictional allegations of the complaint, the fact ofthe election and the certification, that a request tobargain was made, and that the Respondent hadrefused to meet with the Union for the purposes ofbargaining "because the Union has never beenvalidly certified. . . ." The Respondent denied thatthe Union is the bargaining representative of theemployees. The Respondent specifically assertedthe invalidity of the certification as violative of dueprocess and Section 102.69 of the Board's rules,and further stated that the Board had abused its dis-1Has andJohnson Company,164 NLRB801,MetropolitanLifeInsuranceCompany, 163 NLRB 579 SeePittsburgh Plate Glass Co v. N L.R.B,313 US 146, 162, Sections 102 67(f) and 102.69(c) of theBoard's Rulesand Regulations,Series 8, as amendedJanuary 1, 1965.In the case ofN LR B v TennesseePagers, Inc ,379 F 2d 172, 179(C A 6) , the court saidit is a well established principle oflaw that the Boardis bound bycretion in refusing the Respondent's request for ahearing on the Respondent'sobjections.Con-sequently the Respondent denied the commissionof unfair labor practices.Under date of February 2, 1968, counsel for theGeneralCounsel filed a motion for summaryjudgment,subsequentlysubmitted tome fordisposition,asserting that there were no issues offact or law requiring a hearing and praying issuanceof a Decision.Attachedto the motion were a copyof a letter from counsel for the Union to counselfor the Respondent dated November17, 1967,requesting a meeting for the purpose of collectivebargaining and a copy of a reply from counsel forthe Respondent dated November22, 1967,declin-ing to meet for such purpose on the ground that theBoard had"erroneously construed the facts and in-correctly applied the law in the case." The authen-ticity of these letters is not contested.On February 6, 1968, I issued an Order to ShowCause on the motion for summary judgment inwhich the parties were directed to show cause inwriting on or before February 19, 1968, as towhether or not the motion should be granted.On February20, 1968,the Respondentfiled itsresponse to the Order to Show Cause.No otherresponse has been received.Ruling on Motion for Summary JudgmentThe Respondent opposes the motion for summa-ry judgment.In its response to the Order to ShowCause the Respondent reiterates its position thatthe certification is invalid for the reason that theRespondent's objections to the election were meri-torious;and further that the Respondent was enti-tled to a hearing on the objections before a deter-mination adverse to it was made.The Respondent requests the Trial Examiner toreview the record of the representation proceeding,find the Regional Director's findings to be errone-ous, and the election to be invalid, or in the alterna-tive to hold a hearing to adduce evidence as to thetruth of the Union's representations in the electionand the erroneous nature of the Regional Director'sfactual findings.However,the questions of the validity of theelection,the merit of the Respondent's objectionsto it,and whether or not the Union should be cer-tifiedas the collective-bargaining representativewere decidedby theBoard in the representationproceeding.It is established Board policy, in theabsence of newly discovered or previously unavaila-ble evidence or special circumstances not to permitlitigation before a Trial Examiner in a complaintcase of issues which were or could have beenlitigated in a prior related representation proceed-ing.'its own prior determinations in representation proceedings,and is notrequired to grant a hearing on representational issues ancillary to anunfair labor practice charge,unless the party requesting such a hearinghas some newly discovered evidenceSee cases cited therein See alsoBatonritterCorporation, et al v N L R B ,386F2d117(CA I) THE NATIONAL CASH REGISTER COMPANYThis policy is applicable even though no formalhearing on objections has been provided by theBoard in the representation proceeding. Such ahearingisnot a matterof right unless substantialand materialissues areraised? And that there arenot suchissueshere has been effectively decided bythe Board. The cases cited by the Respondent,Rus-sell-Newman Mfg. Co.,158 NLRB 1260, andUnitedStates Rubber Co. v. N.L.R.B.,373 F.2d 602 (C.A.5), are distinguishable for the reason that they in-volved substantial and materialissues.No newly discovered or previously unavailableevidence is offered here by the Respondent, nor hasit established the existence of special circumstanceswarranting reexamination of the previous deter-mination. In this situation the prior findings of theBoard constitute, at this stage of the proceeding,the law of the case. The refusal to bargain beingconceded, there are no issues litigable before aTrial Examiner or to be resolved by hearing. Sum-mary judgment is therefore appropriate and is en-tered.On the basis of the record established I make thefollowing further findings:I.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a Maryland corporation, with its principaloffice and place of business in Dayton, , Ohio. Itmaintains a branch office in Birmingham, Alabama,and suboffices located in Gadsden and Tuscaloosa,Alabama, where it is engaged in the manufacture,sales, and service of business machine equipment.Only Respondent'soperations at Birmingham,Gadsden,and Tuscaloosa, Alabama,are involvedin this proceeding.Respondent, during the past 12 months, whichperiod is representative of all times material herein,sold and delivered goods and furnished services inexcess of $50,000 from its branch office in Bir-mingham, Alabama, and suboffices located at Gads-denandTuscaloosa,Alabama,directlytocustomers located outside the State of Alabama.Respondent is, and has been at all times materialherein, engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Unionis,and has been at all times materialherein,a labor organizationwithinthe meaning ofSection2(5) of the Act.10 K Van and Storage, Inc,127 NLRB 1537, enfd 297 F 2d 74 (C A5). And seeN.L R B v. Air Control Produce, Inc, 335 F 2d 245, 249 (C A5). "If there is nothing tohear,then a hearing is a senselessand useless for-mality."'The unit description givenabove is that certified by the Board andstated in the stipulation for consent election and inthe report on objec-tions The unit alleged in paragraph6 of the complaint to be appropriate isIII.THE UNFAIR LABOR PRACTICES383The following employeesof theRespondent con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act:Alltechnicalservicerepresentativesandtechnical service representatives(s) at the Em-ployer'sBirmingham,Alabama, branch office,andGadsden,Alabama,andTuscaloosa,Alabama,suboffices.But excludingallofficeclerical employees,shipping department em-ployees,dispatchers,truckdrivers,sales em-ployees,guards and supervisors as defined inthe Act.'On April 28, 1967,in an electionby secret ballotconducted under the supervisionof theRegionalDirector for Region10 of theBoard,a majority ofthe employees in the appropriate unit designatedand selected the Union as their representative forthe purposes of collective bargainingwithRespon-dent with respect to wages,hours,and other termsand conditions of employment.On September5, 1967,the NationalLabor Rela-tions Board certifiedthe Unionas the exclusive col-lective-bargaining representativeof all the em-ployees in the appropriate unit.At all times since September5, 1967,the Unionhas been,and is, the representativeof a majority ofthe employees in the appropriate unit for the pur-poses of collective bargainingand byvirtue of Sec-tion 9(a) of the Acthas been,and is,the exclusiverepresentative of all the employees in said unit forthe purposes of collective bargaining.On or about November17, 1967,and at all timesthereafter,the Union requested Respondent to bar-gain collectively with the Union as the exclusiverepresentative of all the employees in the aforesaidunit with respect to wages,hours, and other termsand conditions of employment.On or aboutNovember 22, 1967,and at all timesthereafter,Respondent refused,and has continuedto refuse,to bargaincollectivelywith the Union asthe exclusive bargaining representative of all theemployees in the appropriate unit.By thus refusing to bargaincollectivelywith theUnion the Respondent has engaged in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and(1) and Section2(6) and (7)of the Act.Upon the foregoing findings and conclusions andthe entire record in the case,I recommend that theBoard issue the following:the same, except for immaterial variation in punctuation The Respon-dent's answer states that the Respondent is "without knowledge sufficientto enable it to admit the truth of the legal conclusions alleged in Paragraph6 of the Complaint and Notice of Hearing " The finding above as to the ap-propriate unit is based on the Respondent's stipulation for an election inthat unit and upon the certification of the Board The description of in-cluded employees presumably represents two different categories oftechnical service representatives. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERA. For the purpose of determining the durationof the certification the initial year of certificationshall be deemed to begin on the date the Respon-dent commences to bargain in good faith with theUnion as the recognized bargaining representativein the appropriate unit.'B. The National Cash Register Company, its of-ficers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Federa-tion ofBusinessMachine Technicians & EngineersAssociation as the exclusive collective-bargainingrepresentative of the employees in the following ap-propriate bargaining unit:Alltechnicalservicerepresentativesandtechnical service representatives (s) at the Em-ployer's Birmingham, Alabama, branch office,andGadsden,Alabama, and Tuscaloosa,Alabama, suboffices. But excluding all officeclerical employees, shipping department em-ployees, dispatchers, truckdrivers,sales em-ployees, guards, and supervisors as defined inthe Act.(b) Interfering with the efforts of said Union tonegotiate for or represent the employees in said ap-propriate unit as the exclusive collective-bargainingrepresentative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively withFederation of Business Machine Technicians & En-gineers Association as the exclusive representativeof the employees in the appropriate unit withrespect to rates of pay, wages, hours of work, andother terms and conditions of employment, and em-body in a signed agreement any understandingreached.(b) Post at its branch office in Birmingham,Alabama, and at its suboffices in Gadsden andTuscaloosa, Alabama, copies of the attached noticemarked "Appendix."s Copies of said notice, onforms provided by the Regional Director for Region10,afterbeingduly signed by Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 10,inwriting,within 20 days from receipt of thisRecommended Order, what steps it has taken tocomply herewith.''The purpose of this provision is to ensure that the employees in the ap-propriateunit willbe accorded the services of their selected bargainingagent forthe period provided by law SeeMar-Jac Poultry Co , Inc,136NLRB785,Commerce Co. d/bla Laniar Hotel,140 NLRB 226, 229, enfd328 F 2d 600 (C A 5), cert denied 379 U S 817,Burnett ConstructionCo., 149 NLRB 1419, 1421, enfd 350 F.2d 57 (C A 10).' In the eventthat this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommendedOrder of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcingan Order" shall be substituted for the words "a Decisionand Order "' In the eventthat this Recommended Order is adopted by the Board,this provisionshall be modified to read "Notifythe RegionalDirector forRegion 10, in writing,within 10 days from the date of this Order, what stepsRespondent has takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT refuse to bargain collectivelywith Federation of Business Machine Techni-cians & Engineers Association as the exclusivecollective-bargaining representative of all ouremployees in the following appropriate unit:All technical service representatives andtechnical service representatives (s) at ourBirmingham, Alabama, branch office, andGadsden,Alabama,andTuscaloosa,Alabama, suboffices. But excluding all of-fice clerical employees, shipping depart-ment employees, dispatchers, truckdrivers,sales employees, guards, and supervisorsas defined in the Act.WE WILL NOT interfere with the efforts of theUnion to negotiate for or represent employeesin the appropriate unit as collective-bargainingrepresentative.WE WILL bargain collectively with the Unionas exclusive collective-bargaining representa-tive of the employees in the appropriate unitand if an understanding is reached we will signa contract with the Union.THE NATIONAL CASHREGISTERCOMPANY(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or coveredby any othermaterial.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicatedirectlywiththe Board'sRegionalOffice,730 Peachtree Street,N. E., Room 701, At-lanta,Georgia 30308,Telephone526-5741.